ORDER
The Supreme Court having ordered on May 4, 2016, that ROSS M. GADYE, formerly of MILLBURN, who was admitted to the bar of this State in 1987, be suspended from the practice of law effective June 3, 2016, as determined by the Disciplinary Review Board in DRB 15-170;
And it having been reported to the Court that ROSS M. GADYE died on April 13, 2016, prior to the filing of the Court’s Order and the effective date of the suspension;
And good cause appearing;
It is ORDERED that the Order filed May 4, 2016, is vacated, and the proceedings in D-47-15 are hereby administratively dismissed.